In the Information Disclosure Statement of December 4, 2019, the international search report is not among the papers filed and has thus not been considered (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II).
The disclosure is objected to because of the following informalities:  In paragraph 0008, second line, “measure” should apparently read --moisture--.  In paragraph 0011, fifth line, “define” should be --defines--.  In paragraph 0015, fourth line, “selective” should be --selectively--.  In paragraph 0025, “5A”, second occurrence, should be --5--.  In paragraph 0071, second to last line, “breath” should be --breathe--.  In paragraph 0073, sixth line, “of” should be replaced by --or--.  In paragraph 0091, fourth line, “126” should be --136--.  In paragraph 0096, first line, “308” should be --208--, and on the second to last line, “attached” should be --attach--.  In paragraph 0098, second to last line, “provide” should be --provides--.  In paragraph 00102, last line, “moisture” is redundant.  In paragraph 0108, fifth line, “breathe” is misspelled.  In paragraph 00110, second line, “17” should read --16--, and regarding the fifth line, reference character 346 has no lead line associated with it in Figure 16.  Likewise, in paragraph 00121, third to last line, there is no lead line corresponding to reference numeral 456 in Figure 20.  In paragraph 00126, second line, “over” should apparently be replaced by --cover-- in view of the first sentence in paragraph 00127.  In paragraph 00131, first line, “700” does not appear in Figure 24, and on the tenth line, “77” should be --770--.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson et al., US 2015/0142133 A1, in view of Hurley et al., US 2016/0338858 A1.  Figures 24A-24C of Egilsson et al. illustrate a liner body portion having a textile membrane 327 innately capable of transporting fluids, an inner polymeric material layer 325, and impermeable regions in the form of seal bands 305 along the outer side to facilitate vacuum suspension between the suspension liner and a prosthetic socket (paragraphs 0018, 0087, 0116-0120).  Egilsson et al. lack a distal cup and selective application of the inner layer 325, but such were taught by Hurley et al. (Figures 2B and 3A; paragraphs 0052, 0061: silicone gel 23 and gel cup 30).  To incorporate such features into the Egilsson et al. system would have been obvious from the advantages pertaining to fit, comfort, ventilation, and hygiene (Hurley et al.: paragraphs 0006, 0018, 0049, 0076, 0079), with further motivation (to combine) provided by Egilsson et al.: paragraphs 0009 (elastomer to frictionally engage the skin; liner thickening to provide cushioning effect) and 0070 (silicone interface with skin).
Regarding claims 2, 5, and 9, the seal bands 305 extending through the textile membrane 327 (Egilsson et al.: paragraph 0120) even in regions away from intersections with the obvious 23 (Hurley et al.: Figure 3A) would have been obvious in order to ensure a circumferential seal between the prosthetic socket and residual limb.  Regarding claims 3 and 6-7, similarly securing the distal gel cup would have been obvious in order to improve the durability of the suspension liner via the interlocking (Egilsson et al.: paragraph 0018), and regarding claims 4-5, Egilsson et al. additionally implementing the structure of Figure 3C in Hurley et al., such that the internal and external fabrics 22F define further material coatings as claimed, would have been an obvious enhancement of the Egilsson et al. textile membrane 327 in view of the advantages cited in Hurley et al. (paragraphs 0079, 0085-0086, 0093-0094); the seal bands 305 being the same material (e.g., silicone) as the distal cup would have been obvious because the latter likewise functions as a seal (Hurley et al.: paragraphs 0076, 0089; Egilsson et al.: paragraph 0081).  Regarding claim 8, a friction reducing textile cover on an outer surface of the distal cup would have been obvious in order to apply a brace 31 (Hurley et al.: Figures 10A and 10B; paragraph 0068) for amputees requiring further structural support.  Regarding claims 13-15, successive seal bands 305 define rebates, and the seal component 300 is repositionable along the liner body portion (Egilsson et al.: Figures 21-22 and 24A-24C; abstract; paragraphs 0025, 0110-0113, 0116-0118, 0146).  The further limitations of other claims are readily apparent from the above discussion and the referenced passages and drawings.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774